Citation Nr: 0418049	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability.
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1944 until May 1946.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  In March 1998, the Board denied the veteran's request to 
reopen his claims for service connection for a stomach 
disorder and skin disorder, on the basis that new and 
material evidence had not been presented.

2.  The evidence associated with the claims file subsequent 
to the March 1998 Board decision is either cumulative of 
previously considered evidence or not probative to the issues 
of whether a stomach and a skin disorder began during or are 
linked to service; such evidence does not raise a reasonable 
possibility of changing the outcome of the claims on the 
merits.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision denying the veteran's 
request to reopen claims of entitlement to service connection 
for stomach and skin disorders is final.  38 U.S.C.A. 
§§ 7103(a) and 7104 (West 2002).

2.  The evidence received subsequent to the March 1998 Board 
decision is not new and material, and the requirements to 
reopen claims of entitlement to service connection for a 
stomach disorder and a skin condition have not been met.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims. 
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that she is to provide and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
VA will also request that the appellant provide any evidence 
in her possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

With regard to the issues on appeal, the Board notes that a 
VA letter issued in September 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim, which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in her possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for the cause of the veteran's death was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
could properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal, and a transcript of his April 2003 
videoconference hearing before the undersigned is of record.  
The Board notes that the veteran has identified deck logs of 
the U.S.S. Chetco as a potential source of evidence not 
already of record.  The RO made numerous attempts to obtain 
such documents from the National Archives and Records 
Administration (NARA), as demonstrated by correspondence 
dated in September 2003, November 2003 and January 2004.  In 
a March 2004 interoffice memo, the RO noted that NARA was 
unable to provide any records based on the information 
furnished to them.  The RO further noted that no additional 
information was obtainable to aid in a further search.  

Based on the foregoing, the Board finds that VA has done 
everything reasonably possible to assist the claimant and the 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v Derwinski,1 Vet. App. 541 (1991).  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  Therefore, adjudication of the claim may proceed, 
consistent with the VCAA.  

Discussion

I.  Stomach Disorder

By a Board decision dated in August 1968, service connection 
for a duodenal ulcer was denied.  That decision was 
predicated on a finding that a duodenal ulcer was not 
incurred in or aggravated by service or within the one year 
presumptive period for the development of an ulcer.  

Subsequent to the final decision noted above, the veteran 
attempted to reopen his stomach claim.  However, in an April 
1986 rating action, the RO rejected such request.  The 
veteran appealed that determination, culminating in an April 
1987 Board decision finding that new and material evidence 
had not been submitted to warrant a reopening of a claim of 
entitlement service connection for a stomach disorder. 

In February 1989 and again in May 1995, the veteran attempted 
to reopen his service connection claim.  The latter request 
led to an unfavorable rating decision in September 1995.  The 
veteran appealed that determination and the matter came 
before the Board in March 1998.  At that time, the request to 
reopen claim of service connection for stomach disorder was 
again denied.  That was the last final determination on this 
issue.  

The evidence of record at the time of the last final Board 
decision in March 1998 consisted of the following: (1) 
service medical records; (2) a private treatment report and 
an x-ray report from Mercy Hospital, respectively dated in 
October 1948 and July 1964; (3) private medical statements 
from R.O. K., M.D., dated in January 1967, February 1967, 
January 1968, and June 1970; (4) a private treatment report 
from St. Joseph's Mercy Hospital, dated in February 1967; (5) 
a letter from H. N. K., M.D., dated in April 1967; (6) a VA 
hospitalization summary, dated in March 1968; (7) a private 
medical statement from A. M. S., M.D., dated in June 1968; 
(8) a private medical statement from C. M. S., M.D., dated in 
June 1970; (9) a private case summary from W. A. Foote 
Memorial Hospital, dated in March 1971; (10) a private 
medical statement from W. P. P., M.D., dated in September 
1977; (11) a November 1977 VA examination report; (12) an 
April 1982 lay statement from the veteran's sister; (13) a 
statement from a registered nurse, received in May 1982; (14) 
VA outpatient treatment records, dated from August 1982 to 
February 1983; (15) a VA hospital discharge note, dated in 
August 1984; (16) a private medical statement from Z. A. B., 
M.D., dated in February 1985; (17) a private medical 
statement from B. M. D., M.D., dated in March 1986; (18) an 
RO hearing transcript, dated in September 1986; (19) a VA 
statement of patient treatment, dated in January 1987; (20) 
VA outpatient treatment records dated from August 1986 to 
August 1995; (21) an RO hearing transcript, dated in February 
1996; and (22) a private medical statement from M. A., M.D., 
dated in July 1996.  Items (19) through (22) represented 
newly submitted evidence since the time of the previous final 
Board decision in April 1987.

At the time of the last prior final Board decision in March 
1998, the evidence showed that the veteran was hospitalized 
during active duty in March 1946 with complaints of abdominal 
pain for two days duration.  At that time, he reported an 
appendectomy at age 11 with the early attacks of right lower 
quadrant pain, which subsided spontaneously.  The diagnosis 
was acute gastroenteritis.  A May 1946 separation examination 
was normal, with no disqualifying defects noted.  

Following service, the veteran was diagnosed with a 
perforated duodenal ulcer in 1964.  He underwent surgery for 
gastrointestinal bleeding in June 1966.  

A March 1986 private medical statement written by B. M. D., 
M.D., indicated that he had discussed with the veteran his 
previous difficulty with abdominal pain while in the service.  
The physician indicated that, after discharge, the veteran 
continued to have bouts of pain and was treated by his family 
physician.  He opined that the veteran's ulcer disorder began 
in the service and that the veteran should be given a 
service- connected disability.  However, the Board (in April 
1987) found that opinion to lack probative value, as it was 
not substantiated by any records or x-ray findings.  

The remainder of the post- service medical records, although 
showing treatment for and various diagnoses of stomach 
problems, including a chronic duodenal ulcer or peptic ulcer 
disease, gastritis, and hiatal hernia with esophageal reflux, 
did not show a link to the veteran's period of service or the 
one-year presumptive period for the development of peptic 
ulcer disease.  The April 1982 lay statement from the 
veteran's sister and May 1982 statement from a registered 
nurse merely reiterated the fact that the veteran was 
suffering from stomach problems.  The September 1986 and 
February 1996 personal hearing transcripts contained 
testimony that his stomach disorder originated in the service 
and continued up to the present time.

The Board in March 1998 determined that the evidence 
submitted since the April 1987 final determination did not 
constitute new and material evidence.  That decision is 
final.  38 U.S.C.A. § 7105.

Following the March 1998 Board decision, the veteran again 
sought to reopen his claims.  However, that request was 
denied in a March 2000 rating action.  The veteran initiated 
an appeal by submitting a notice of disagreement in March 
2000.  He perfected his appeal with the submission of a VA 
Form 9 in June 2002.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  In the present case, 
the evidence submitted subsequent to the last final prior 
denial by the Board in March 1998 includes: (1) a private 
medical opinion written by B. M. D., M.D., dated in July 
1999; (2) a letter written by private physician K. O., M.D., 
dated in October 2002; and (3) a transcript of a 
videoconference hearing before the undersigned, conducted in 
April 2003.  The April 2003 hearing testimony simply 
reiterates the veteran's contentions that he has experienced 
continuous stomach pain since his days in service.  These 
contentions are already of record from testimony at previous 
hearings.  Thus, that submission is not "new" under 
38 C.F.R. § 3.156(a).  Moreover, while the doctors' letters 
assert a relationship between the veteran's stomach 
symptomatology and his active service, such opinions are 
wholly redundant and cumulative.  Indeed, a March 1986 
private medical statement written by B. M. D., M.D., 
expressed the same belief.  That document was considered and 
rejected by the Board in an earlier final decision.  

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the March 1998 
Board decision do not support the veteran's contention that 
his current stomach disorder is causally related to service.  
To be material, the evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis 
added).  

The basis of the Board's denial in 1998 was that there was a 
lack of probative medical evidence linking the veteran's 
post-service stomach disorder(s) to disease or injury 
incurred during service.  That evidence remains lacking in 
this case.  Again, the Board acknowledges correspondence from 
B. M. D., M.D., and K. O., M.D., stating that a relationship 
to service does exist.  However, this evidence is not 
probative because neither letter addresses the fact that the 
veteran's ulcer treatment did not occur until 2 decades after 
service, with no documented stomach complaints in the 
interim.  K. O., M.D., concluded that the veteran's ulcers 
began in service, yet this conclusion is contrary to the 
records showing that the diagnosis at that time was 
gastroenteritis.  As the additional evidence does not 
reconcile with the documented medical facts of record, the 
letters are not probative as to the issue of nexus.  
Therefore, the July 1999 and October 2002 communications do 
not bear directly and substantially upon the specific matter 
under consideration, and as such, the evidence is not 
"material" under 38 C.F.R. § 3.156(a).  

Nothing has changed from a medical or factual standpoint 
since the March 1998 Board decision.  The appellant has 
offered no new arguments in his attempt to reopen.  Although 
he is certainly competent to report experiencing any 
symptoms, his allegations alone are not so significant that 
this claim must be reopened.  The appellant does not possess 
medical expertise, and he is, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  For this reason, his 
allegations are not probative.  In sum, he is not competent 
to state that his stomach disorder was caused or aggravated 
by his military service.  Moreover, while medical opinions 
have been submitted, they are not supported by objective 
clinical findings and essentially parrot a previous opinion 
dated in March 1986.  Thus they are not probative.

There was no probative medical evidence in 1998 indicating 
that the post-service stomach disorder was somehow related to 
the appellant's military service, and there remains a lack of 
such evidence.  The circumstances of this case are similar to 
those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992).  The point has been reached in this case "where it 
can be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  Accordingly, the 
Board finds that the evidence received subsequent to March 
1998 is not new and material and does not serve to reopen the 
claim for service connection for a stomach disorder.  Until 
the appellant meets his threshold burden of submitting new 
and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Skin Disorder

In a Board decision dated in August 1984, the Board denied 
entitlement to service connection for a skin disorder. This 
decision was based on a finding that a skin disorder was 
neither incurred nor aggravated by military service.  

Subsequent to the final decision noted above, the veteran 
attempted to reopen his claim.  However, in an April 1986 
rating action, the RO rejected such request.  The veteran 
appealed that determination, culminating in an April 1987 
Board decision finding that new and material evidence had not 
been submitted to warrant a reopening of a claim of 
entitlement service connection for a skin condition. 

In February 1989 and again in May 1995, the veteran attempted 
to reopen his service connection claim.  The latter request 
led to an unfavorable rating decision in September 1995.  The 
veteran appealed that determination and the matter came 
before the Board in March 1998.  At that time, the request to 
reopen claim of service connection for a skin condition was 
again denied.  That was the last final determination on this 
issue.  

The evidence of record relevant to the skin claim at the time 
of the last final Board decision in March 1998 consisted of 
the following: (1) service medical records; (2) an April 1982 
lay statement from the veteran's sister; (3) a VA hospital 
discharge note, dated in August 1984; (4) a private medical 
statement from Z. A. B., M.D., dated in February 1985; (5) an 
RO hearing transcript, dated in September 1986; (6) a VA 
statement of patient treatment, dated in January 1987; (7) VA 
outpatient treatment records dated from August 1986 to August 
1995; (8) an RO hearing transcript, dated in February 1996; 
(9) a statement written by a VA Dermatologist in August 1996.  

The above evidence failed to establish any treatment or 
complaints of a skin condition during service.  The February 
1985 letter from Z. A. B., M.D., indicated that the veteran 
had a persistent recurrent fungal infection between 1964 and 
1970.  
The August 1996 VA letter noted treatment since 1982 for 
seborrheic dermatitis, actinic keratosis and squamous and 
basal cell carcinomas.  The veteran claimed his lesions began 
during service.  Regarding further diagnoses, an August 1984 
VA report indicated tinea cruris.  

The Board in March 1998 determined that the evidence 
submitted since the April 1987 final determination did not 
constitute new and material evidence.  That decision is 
final.  38 U.S.C.A. § 7105.

Following the March 1998 Board decision, the veteran again 
sought to reopen his claim.  However, that request was denied 
in a March 2000 rating action.  The veteran initiated an 
appeal by submitting a notice of disagreement in March 2000.  
He perfected his appeal with the submission of a VA Form 9 in 
June 2002.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  The pertinent evidence 
at issue consists of: (1) statements written by VA 
dermatologists in May 2000 and February 2001 and (2) a 
transcript of an April 2003 videoconference hearing.  

The April 2003 hearing testimony simply reiterates the 
veteran's contentions that his skin problems date back to 
service.  These contentions are already of record and 
therefore are not "new" under 38 C.F.R. § 3.156(a).  
Moreover, while the doctors' letters assert a relationship 
between the veteran's skin conditions and his active service, 
such opinions merely echo the conclusion reached by a VA 
dermatologist in August 1996.   Thus, they are cumulative and 
redundant, and not "new" under the meaning of 38 C.F.R. 
§ 3.156(a). 

In addition to being cumulative and redundant, the 
submissions added to the record subsequent to the March 1998 
Board decision do not support the veteran's contention that 
his current skin condition is causally related to service.  
To be material, the evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (emphasis 
added).  

The bases of the Board's denial in 1998 was that there was no 
showing of a skin disease incurred during service and that 
there was no probative medical evidence linking the veteran's 
post-service skin disorder(s) to service.  Such evidence 
remains lacking in this case.  Again, the Board has fully 
considered the May 2000 and February 2001 letters from VA 
dermatologists.  The earlier letter merely notes that sun 
exposure is a risk factor to skin disorders and that the 
veteran had sun exposure during service.  The physician never 
explicitly posited a relationship between the two.  Moreover, 
while the second letter did assert a connection between in-
service sun exposure and his current disability, this opinion 
lacks probative value as it is based purely on the veteran's 
reported history of sun exposure.  See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993). Indeed, the service records show 
no treatment for sunburn or any other skin disorders and the 
post-service records only reflect skin treatment long after 
separation.  

For the reasons discussed above, the post- March 1998 
submissions do not bear directly and substantially upon the 
specific matter under consideration, and as such, the 
evidence is not "material" under 38 C.F.R. § 3.156(a).  

Nothing has changed from a medical or factual standpoint 
since the March 1998 Board decision.  The appellant has 
offered no new arguments in his attempt to reopen.  Although 
he is certainly competent to report experiencing any 
symptoms, his allegations alone are not so significant that 
this claim must be reopened.  The appellant does not possess 
medical expertise, and he is, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  For this reason, his 
allegations are not probative.  In sum, he is not competent 
to state that his skin condition was caused or aggravated by 
his military service.  Moreover, while medical opinions have 
been submitted, they appear to be based on the veteran's 
history and are not consistent with the veteran's treatment 
history for skin disorders.  Thus they are not probative.

There was no probative medical evidence in 1998 indicating 
that the post-service skin disorder was somehow related to 
the appellant's military service, and there remains a lack of 
such evidence.  The circumstances of this case are similar to 
those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992).  The point has been reached in this case "where it 
can be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  Accordingly, the 
Board finds that the evidence received subsequent to March 
1998 is not new and material and does not serve to reopen the 
claim for service connection for a skin disorder.  Until the 
appellant meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).




ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a stomach disorder is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a skin condition is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



